Citation Nr: 1633683	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-42 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of nasal fracture.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of nasal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the appealed claims in June 2015 for additional development, and they now return to the Board for further review. 

The issue of entitlement to an increased rating for tenderness on the nose      has been raised by the record in a January 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

For the entire appeal period, the Veteran's residuals of nasal fracture have been manifested by deviated septum with a 30 percent right nasal obstruction and no left nasal obstruction.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board also notes that actions required by the Board's prior remand in June 2015 have been accomplished.  This included sending the Veteran a letter asking that he submit relevant private treatment records or necessary authorization to obtain such records, seeking relevant additional records, and affording the Veteran a new VA examination addressing his claimed residuals of nasal fracture, followed by RO readjudication of the appealed claims with issuance of a supplemental statement of the case (SSOC).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Disabilities must be reviewed in relation to      their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations    are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for residuals of nasal fracture was established in an October 1995 rating decision.  A 10 percent rating was assigned by a February 1996 rating decision pursuant to Diagnostic Code 6502.  The Veteran filed the instant claim   for an increased rating in March 2009.  The Board notes the Veteran is separately rated at 10 percent for tenderness in the nasal region resulting from his nasal injury.  Accordingly, symptoms associated with that disability are not for consideration      in evaluating the nasal fracture disability rated under Diagnostic Code 6502.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, a 10 percent disability rating is warranted for a traumatic deviated septum with 50 percent obstruction of the     nasal passage on both sides or a complete obstruction on one side.  A 10 percent evaluation is the only disability rating available under this diagnostic code.

The Veteran's deviated nasal septum was addressed at an October 2015 VA examination.  The examiner reviewed the record and noted the Veteran's history   of nose injury in service.  The Veteran's reported current symptoms consisted        of nasal congestion without breathing difficulty, speech impairment, or sinus symptoms.  Objectively, the examiner found no evidence of sinus disease or soft palate abnormality.  There was a deviated septum with a 30 percent right nasal obstruction and no left nasal obstruction.   No hypertrophy of the turbinates was observed and no rhinoscleroma was present.  Wegener's granulomatosis and granulomatous infection were also not in evidence.  The examiner also found no residuals of injury to the pharynx, and there was no observed disfigurement associated with the residuals of nasal fracture.  The examiner diagnosed deviated nasal septum, with no significant effects and no effects on usual daily activities.  

These findings are consistent with, and indeed in relevant respects essentially identical to, those of the prior VA examiner in October 2009, when the Veteran's status-post nose injury was also noted to be stable, without noted complications such as nasal polyps, nasal hypertrophy from bacterial rhinitis, tissue loss, scarring or deformity of the nose, Wegner's granulomatosis or granulomatous infection, or residuals of the pharynx or nasopharynx.  Identical nasal obstruction was observed in October 2009, at 30 percent on the right and zero percent on the left.  

The October 2015 VA examiner's findings and conclusions are also consistent with the balance of the medical record, in that there is not a contrary medical finding or opinion within the record to the effect that the Veteran has greater chronic nasal obstruction or septal deviation or other associated disability than that observed by the October 2015 examiner.  

The Veteran's service-connected deviated septum is not manifested by a 50 percent obstruction on both sides or by a complete obstruction on one side, and hence does not meet the rating criteria for the currently assigned 10 percent rating under the applicable diagnostic code.  38 C.F.R. § 4.97, Diagnostic Code 6502.  As such,    the 10 percent rating assigned adequately compensates the Veteran for his symptomatology of his deviated nasal septum.  

Thus, in the absence of competent, credible evidence of greater disability than that identified by the October 2015 examiner, the Board finds that the preponderance   of the evidence is against entitlement to an increased evaluation for the Veteran's service-connected residuals of nasal fracture during the course of the appeal.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Throughout the appeal, the Veteran's service-connected deviated septum has been manifested by symptoms that are contemplated in the applicable rating criteria. See 38 C.F.R. § 4.97.  He has been separately rated for nasal tenderness.  There are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can     be attributed only to the combined effect of multiple conditions.  In any event, the Veteran has not been shown to require frequent hospitalization for the condition,   nor has marked interference with employment been shown.  In this regard, the       VA examiners noted there were no significant effects on occupation or daily activities from the nasal fracture residuals.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

As a final matter, the Veteran does not contend and the evidence does not suggest that he is unemployable due to his nasal injury with deviated septum.  In the 2009 and 2015 examinations, the Veteran reported that he retired in 1986 due to a back injury.  Accordingly, a claim for a total rating based on unemployability has not been raised, and no further action is necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for residuals of nasal fracture is denied. 


REMAND

While further delay is regrettable, the Board finds that additional development is needed on the claim for service connection for sleep apnea.

The Veteran was afforded a VA examination in October 2015.  A history of injury to the nose in service with a resulting deviated nasal septum was noted.  The examiner found that the deviated septum did not result in significant effects.  The examiner noted that the Veteran's sleep apnea was found in 2009.  Objectively, no respiratory abnormalities were found, and there were no signs of venous congestion.  

Upon reviewing the record and examining the Veteran, the examiner opined that the Veteran's sleep apnea was not due to his nasal fracture or deviated nasal septum, because, as the examiner explained, these conditions did not cause sleep apnea.  In a November 2015 addendum, the examiner further opined that it was less likely that the Veteran's sleep apnea began in service or was caused by an in-service injury, event, or illness.  The examiner noted that the Veteran's records did not document any evidence of sleep disturbance in service, and that following service, while the Veteran began receiving VA care in 1998, he did not express any concern about his sleep until he mentioned snoring in 2008.  

However, the examiner did not address whether the Veteran's service connected nasal fracture and nasal tenderness aggravates his sleep apnea.  In this regard, the Veteran reports that his nasal tenderness impacts the use of his CPAP.  Thus, an additional opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his sleep apnea.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such. 

2.  Return the record to the October 2015 VA examiner who addressed the Veteran's claim for sleep apnea.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion on whether it is at least as likely as   not (i.e., probability of 50 percent or greater) that the Veteran's residuals of nasal fracture, including his deviated nasal septum and nasal tenderness, permanently worsened his sleep apnea beyond natural progression (versus a temporary exacerbation of symptoms).  In rendering this opinion, the examiner should address the Veteran's complaints that his nasal tenderness impacts the use of his CPAP.  If the examiner finds the sleep apnea has been permanently worsened by the service-connected nasal conditions, the examiner should indicate, to the extent possible, the degree of worsening beyond the Veteran's baseline level of sleep apnea that is due to the service connected nasal fracture/deviated septum and/or nasal tenderness. 

The examiner should explain the reasons for all conclusions reached.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


